Citation Nr: 1010669	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-22 136	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cold weather 
residuals, bilateral hands and feet.

3.  Entitlement to service connection for a neurological 
disorder resulting in tremors of the hands (claimed as 
nerves).  

4.  Entitlement to service connection for residuals of left 
leg fracture.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of right 
hand injury (claimed as crushed right hand, nerve damage, 
limited motion).  

7.  Entitlement to service connection for unspecified 
respiratory condition (claimed as breathing of the chest-
short winded), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for unspecified eye 
condition (claimed as vision-bilateral), to include as due to 
an undiagnosed illness.  

9.  Entitlement to service connection for unspecified joint 
condition (claimed as joints hurt in certain areas-hands, 
legs, feet-bilateral), to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to November 
2003.  He served in Southwest Asia from January 1991 to May 
1991.  In a September 2004 Administrative Decision, his 
service from June 6, 1989 to November 15, 2001 was deemed to 
be under honorable conditions and his service from November 
16, 2001 to November 22, 2003 was deemed to be under 
dishonorable conditions.  Thus, the Veteran is barred from VA 
compensation benefits that may otherwise derive from that 
period of service.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.354 (2009). 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  This case was subsequently 
transferred to the RO in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law 
Judge at a Board videoconference hearing in January 2010.  A 
transcript of this hearing is associated with the claims 
file.  

During the January 2010 Board hearing the Veteran indicated 
that the issue of entitlement to service connection for a 
"nerve" disorder was improperly interpreted as a claim for 
a neurological disorder rather than a psychiatric disorder by 
the RO.  The Veteran also indicated that he wished to pursue 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  

Thus, the  issue of entitlement to service connection for an 
acquired psychiatric disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  During the January 2010 Board hearing the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to service connection for bilateral 
hearing loss.  

2.  Affording the Veteran the benefit of the doubt, his 
current cold injury to the hands and feet originated during 
his military service.

3.  The Veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

4.  The Veteran is not shown to have any current neurological 
disorder manifested by tremors of both hands, or to have had 
such disability at any time during the appeal period.

5.  The Veteran is not shown to have any current left leg 
disorder, or to have had such disability at any time during 
the appeal period.

6.  Affording the Veteran the benefit of the doubt , his 
current hypertension originated during his military service.

7.  The Veteran is not shown to have any current right hand 
disorder, or to have had such disability at any time during 
the appeal period.

8.  The Veteran's respiratory disorder, currently diagnosed 
as mild restrictive lung disease, was not exhibited in 
service or within one year after service, and has not been 
shown to be etiologically related to the Veteran's military 
service.

9.  The Veteran's eye disorder is caused primarily by 
astigmatism which is not a disability for VA compensation 
purposes.  

10.  The Veteran is not shown to have any current joint 
disorder of the bilateral hands, feet, and/or legs, or to 
have had such disability at any time during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issue of entitlement to service 
connection for bilateral hearing loss are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for cold weather injury, 
bilateral hands and feet are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


3.  Service connection for a disability manifested by tremors 
of the hands, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  Service connection for a left leg disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  Service connection for a right hand disorder is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

7.  Service connection for a respiratory disorder, to include 
as due to an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2009).

8.  Service connection for an eye disorder is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303(c),  4.9 (2009).

9.  Service connection for a joint disorder involving the 
hands, legs and feet, to include as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that cold weather injuries of the hands 
and feet, a "nerves" disorder involving tremors to the 
hands, a left leg disorder, hypertension, a right hand 
disorder, a respiratory disorder, an eye disorder, and a 
joint disorder involving the hands, legs, and feet are 
related to his honorable service with the United States Army 
from June 1989 to November 2001.  With regard to the cold 
weather injuries, the Veteran contends that he was exposed to 
severe cold during his service in Germany in 1991 and 
subsequently developed skin conditions on his hands and feet.  
With regard to the left leg and right hand issues, he notes 
that he sustained injuries to the left leg/ankle and right 
hand during military service and contends that he suffers 
from residuals of those injuries.  With regard to the 
hypertension issue, the Veteran contends that he was first 
diagnosed with hypertension during service in 1993.  With 
regard to the respiratory disorder issue the Veteran contends 
that he was first treated for respiratory problems during 
military service and continues to have issues with 
respiratory problems.  With regard to the eye disorder issue, 
the Veteran contends that he injured his right eye on two 
separate occasions during his military service.  Finally, 
with regard to the joint disorder issue, the Veteran contends 
that he experiences joint pain in the hands, legs, and feet 
due to an undiagnosed illness associated with his Persian 
Gulf service.  

Withdrawal

In the November 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Veteran disagreed with this 
decision in October 2005 and perfected an appeal to the Board 
in July 2006.  

During the January 2010 Board hearing the Veteran indicated 
that he wished to withdraw his appeal concerning the issue of 
entitlement to service connection for bilateral hearing loss.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has properly withdrawn his 
appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).


For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, 
"chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.	Cold weather injury, bilateral hands and feet

The Veteran had approximately 14 years of active service and 
was discharged in November 2003.  He submitted a claim for 
service connection for frostbite of the hands and feet in 
January 2004 and was afforded a VA examination in October 
2004.  During this examination the Veteran reported that 
while serving in Germany in 1991, he was exposed to extreme 
cold.  There was snow and ice at the time.  He was in a field 
artillery unit.  He indicated that he was removed from the 
cold and tried to warm his hands and feet.  He was seen by a 
medic and then was sent to an infirmary, where he stayed for 
two days.  He was treated with soaking of his feet in a 
"solution."  Since then, he has had problems with cracking 
and fissuring of the skin on his feet.  Occasionally he has 
bleeding associated with this.  He complained of numbness in 
his heels.  There was no numbness in his hands but he did 
describe joint pain in both hands.  The symptoms are worse 
when the weather is cold.  Upon physical examination the 
examiner noted mild swelling of both hands and mild fissuring 
of the skin on the plantar aspect of both feet.  The 
impression was cold injury to hands and feet.

The Veteran's available service treatment are negative for a 
cold injury to the hands and/or feet, however it appears that 
these treatment records are incomplete as there are many gaps 
of time in the available records and there is no separation 
examination of record.  A review of the Veteran's service 
personnel records confirms that the Veteran was stationed in 
Germany at some time.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current cold 
weather injury of the hands and feet originated during his 
military service.  See 38 U.S.C.A. § 5107(b).  The Veteran 
filed a claim for service connection for a cold injury within 
two months of his discharge from military service and was 
diagnosed with a cold injury of the hands and feet within one 
year after military service.  While there is no confirmation 
that the Veteran experienced a cold injury during service, it 
appears that at least some of the Veteran's service treatment 
records are unavailable.  Also, it is reasonable to assume 
that it was incurred during military service as he submitted 
a claim for this disorder within two months of his discharge 
and was diagnosed with cold weather injuries 11 months after 
his discharge from military service.  The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1331. 

Accordingly, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the evidence supports service 
connection for cold weather injury, bilateral hands and feet.  
38 U.S.C.A. § 5107(b).  

2.	Nerve disorder

The Veteran submitted a claim for service connection for 
"nerves" in January 2004.  He was afforded a VA Gulf War 
Examination in May 2006.  The examiner indicated that the 
Veteran's unspecified condition claimed as "nerves" 
appeared to be a tremor that intermittently involved both 
hands.  This had reportedly been occurring for the past ten 
years.  Upon neurological examination the examiner noted that 
the cranial nerves were intact and motor strength and tone 
was normal throughout.  The deep tendon reflexes were 2+ and 
symmetrical and gait was normal.  There was no tremor 
elicited in the upper extremities.  The impression was 
complaints of tremor with no objective findings on 
examination.  

The Veteran's available service treatment records are 
negative for a neurological disability to include tremors of 
the hands.  Significantly, examination reports dated in May 
1989 and November 1993 show a normal neurological system and 
the Veteran denied "neuritis" in "Reports of Medical 
History" also dated in May 1989 and November 1993.    

Based on the evidence above, the Board finds that the 
symptomatology for which the Veteran has complained has not 
resulted in a disability which can be said to have resulted 
in "objective indications of chronic disability" including 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification 
pursuant to 38 C.F.R. § 3.317(a)(2).  As such, the 
requirements for entitlement to service connection for an 
undiagnosed illness under 38 C.F.R. § 3.317 have not been 
met.
  
Service connection for tremors of the hands (claimed as 
"nerves") is also not warranted on a direct basis.  
Significantly, there is no evidence of a diagnosis of a 
neurological disorder resulting in tremors to the hands in 
the claims folder.  The May 2006 VA examination is negative 
for a neurological disorder.  The examiner specifically noted 
that there were no objective findings of the Veteran's 
complaints of tremors on examination.  Also, there is no 
evidence of a diagnosis of a neurological disorder in any of 
the Veteran's VA treatment records.  As above, current 
disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
neurological disorder involving tremors of the hands.  
However, a diagnosis of a neurological disorder is not 
capable of lay observation and requires medical expertise.  
See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

3.	Residuals, Left Leg Fracture

Service treatment records show that the Veteran injured his 
left ankle while playing football in November 1994.  He 
subsequently underwent left ankle surgery in June 1995.  The 
Veteran submitted a claim for service connection for left 
ankle and left knee disorders in December 2003/January 2004.  
He was scheduled for VA joints and bones examination in 
October 2004 but failed to report to these examinations and, 
by rating decision dated in November 2004 the RO denied 
service connection for the claimed disorders.  The Veteran 
was given another opportunity to be examined and was 
scheduled for VA bones and joints examinations in April 2006.  
During the VA bones examination the Veteran indicated that he 
fractured his tibia while playing football in 1994.  His left 
leg was reportedly placed in a cast and subsequently 
underwent surgery due to non-healing of the fracture.  X-ray 
and physical examination was normal.  The impression was 
healed left tibia bone fracture with no residuals.  The 
Veteran reiterated the same history during a VA joints 
examination.  Physical examination of the left ankle was also 
normal and revealed normal range of motion.  The impression 
was fracture of the left ankle without residuals.  

Subsequently, in a May 2006 rating decision, the RO granted 
service connection for residuals of a left ankle injury, 
assigning a noncompensable disability rating.  The RO also 
continued the previous denial of entitlement to service 
connection for a left leg disorder.  

The Board also finds that service connection for a left leg 
disorder is not in order.  Significantly, there is no 
evidence of a diagnosis of a left leg disorder in the claims 
file.  The April 2006 VA bones examiner provided a diagnosis 
of healed left tibia bone fracture with no residuals.  There 
is no diagnosis of a current left leg disorder.  Also, there 
is no evidence of a current left leg disorder in any of the 
Veteran's VA treatment records.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353.  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
left leg disorder.  However, a diagnosis of a left leg 
disorder is not capable of lay observation and requires 
medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 
492 F.3d at 1372; Davidson, 581 F.3d at 1313.
   
4.	Hypertension

Service treatment records from the Veteran's honorable period 
of service show a blood pressure reading of 144/100 in 
December 2000 with the following note: "overweight, probable 
hypertension."  The Veteran submitted a claim for service 
connection for hypertension in January 2004.  He was afforded 
a VA hypertension examination in September 2004.  During this 
examination the Veteran indicated that he was diagnosed with 
hypertension in 1993 during a routine physical.  The 
impression was hypertension.  VA treatment records also show 
treatment for hypertension.  While a February 2004 VA 
treatment note indicated an "isolated" elevated systolic 
blood pressure reading, a subsequent April 2005 treatment 
note shows an impression of hypertension, poor control.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current 
hypertension originated during his military service.  See 
38 U.S.C.A. § 5107(b).  While the Veteran's service treatment 
records do not contain a definitive diagnosis of 
hypertension, a December 2000 service treatment record shows 
"probable" hypertension and a September 2004 VA examination 
shows a definitive diagnosis of hypertension.  Thus, it is 
reasonable to assume that the Veteran's current hypertension 
was incurred during military.  Accordingly, resolving all 
reasonable doubt in favor of the appellant, the Board finds 
that the evidence supports service connection for 
hypertension.  38 U.S.C.A. § 5107(b).  



5.	Right Hand Injury

Service treatment records show that the Veteran injured his 
right thumb after dropping a 200 pound shell on his right 
hand in December 1989.  The Veteran submitted a claim for 
service connection for a right hand disorder in December 
2003.  He was scheduled for a VA hand examination in October 
2004 but failed to report to this examination and, by rating 
decision dated in November 2004, the RO denied service 
connection for a right hand injury.  The Veteran was given 
another opportunity to be examined and was scheduled for VA 
hand examination in April 2006.  During this examination the 
Veteran reported that while working as an artillery 
specialist in 1990, a 200 pound round fell onto his right 
hand causing a crush injury.  X-ray and physical examination 
was normal.  The impression was crush injury to the right 
hand without residuals.  

The Board also finds that service connection for a right hand 
injury is not in order.  Significantly, there is no evidence 
of a diagnosis of a current right hand disorder in the claims 
file.  The April 2006 VA hand examiner provided a diagnosis 
of crush injury to the right hand without residuals.  There 
is no diagnosis of a current right hand disorder.  Also, 
there is no evidence of a current right hand disorder in any 
of the Veteran's VA treatment records.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353.  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
right hand disorder.  However, a diagnosis of a right hand 
disorder is not capable of lay observation and requires 
medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 
492 F.3d at 1372; Davidson, 581 F.3d at 1313.

6.	Respiratory Disorder

Available service treatment records from the Veteran's 
honorable period of service are negative for complaints of or 
treatment regarding a respiratory disorder.  Significantly, 
examination reports dated in May 1989 and November 1993 show 
normal lungs and chest and the Veteran denied "asthma," 
"shortness of breath," "pain or pressure in chest," and 
"chronic cough" in "Reports of Medical History" also dated 
in May 1989 and November 1993.  The Veteran submitted a claim 
for service connection for a respiratory disorder in January 
2004.  He was afforded a VA examination in September 2004.  
During this examination the Veteran reported that he 
intermittently experiences some shortness of breath with a 
dry cough and for this reason underwent pulmonary function 
tests one day earlier which resulted in an impression of mild 
restrictive pattern, possibly obstructive sleep apnea 
pattern.  The examiner diagnosed mildly restrictive lung 
disease, not otherwise specified and recommended a sleep 
study to further evaluate possible obstructive sleep apnea 
pattern.  

Based on the evidence above, the Board finds that the 
symptomatology for which the Veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  Since there is, of record, medical evidence 
attributing the Veteran's respiratory complaints to mildly 
restrictive lung disease, a clinically-diagnosed disorder, 
the requirements for entitlement to service connection for an 
undiagnosed illness under 38 C.F.R. § 3.317 have not been 
met.

Service connection is also not warranted for a respiratory 
disorder on a direct basis.  There is no clinical evidence of 
respiratory complaints during service or within one year 
after service.  Rather, the first medical evidence of a 
respiratory disorder is in 2004, which was approximately 
three years after separation from an honorable period of 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that the current 
respiratory disorder is related to his military service.  The 
Veteran, however, has not been shown to possess medical 
training or expertise.  An opinion as to whether the 
Veteran's current mild restrictive lung disease  is related 
to the Veteran's military service is not capable of lay 
observation and requires medical expertise.  See Buchanan, 
451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

7.	Eye Disorder

Service treatment records include several optometry 
evaluations showing decreased visual acuity in the right eye.  
Service treatment records also show a burn injury to the 
right ear while in the shower in January 1993.  The Veteran 
submitted a claim for service connection for a an eye 
disorder in January 2004.  He was scheduled for a VA eye 
examination in October 2004 but failed to report to this 
examination and, by rating decision dated in November 2004, 
the RO denied service connection for an eye disorder.  The 
Veteran was given another opportunity to be examined and was 
scheduled for a VA eye examination in May 2006.  During this 
examination the Veteran reported that he had had poor vision 
in his right eye since he was a child.  He described the 
right eye as a "lazy eye."  He also reported that he was in 
the vicinity of an explosion at some point in his life 
(presumably during military service) at which time he 
experienced some concussive forces on the right side of his 
face.  This did not require any treatment, nor did he have 
any time off for this.  He was not certain whether his visual 
acuity changed since this event and he denied decreased 
vision.  He did complain of chronic blurred vision in the 
right eye.  Upon physical examination the examiner diagnosed 
refractive anisometrophic amblyopia, right eye, due to high 
astigmatism, right eye.  The examiner wrote that he did not 
anticipate any worsening of the vision or any change of the 
vision unless another disease occurs.  From the high 
difference in the vision of the astigmatism in both eyes, the 
examiner opined that the Veteran's visual acuity had been 
20/50 since his youth, and that the concussive explosion 
which may, or may not, have occurred during military service, 
did not change the Veteran's visual acuity.  The examiner 
also indicated that the left eye corrects the good visual 
acuity with minor near-sighted correction.  

Given the above, the Board finds that service connection for 
an eye disorder is not warranted.  While the May 2006 VA 
examiner diagnosed the Veteran with refractive anisometrophic 
amblyopia, right eye, due to high astigmatism, right eye, in 
the absence of a superimposed disease or injury, service 
connection may not be allowed for astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection. 38 C.F.R. § 3.303(c).  Therefore, in 
the absence of evidence of a current eye disorder for which 
service connection can be granted, the preponderance of 
evidence is against service connection for an eye disorder, 
38 U.S.C.A. § 5107(b), and the claim is denied. 
  
8.	Joint Disorder

Available service treatment records from the Veteran's 
honorable period of service are negative for a bilateral 
hands, legs, and/or feet joint disorder.  Significantly, 
examination reports dated in May 1989 and November 1993 show 
normal upper and lower extremities and the Veteran denied 
"arthritis, rheumatism, or bursitis," "bone, joint or 
other deformity," "'trick' or locked knee," and "foot 
trouble" in Reports of Medical History also dated in May 
1989 and November 1993.  The Veteran submitted a claim for 
service connection for a joint disorder in January 2004.  He 
was scheduled for VA Gulf War, hands, and joints examinations 
in October 2004 but failed to report to these examinations 
and, by rating decision dated in November 2004, the RO denied 
service connection for a joint disorder.  

The Veteran was given another opportunity to be examined and 
was scheduled for a VA Gulf War, hands, and joints 
examinations in April and May 2006.  During the May 2006 Gulf 
War examination the Veteran complained of joint pain but no 
particular findings were made with regard to this complaint.  
During the April 2006 joints examination the Veteran reported 
a history of fracture to the left ankle during military 
service.  He complained of left ankle pain but denied right 
ankle pain.  Physical examination, X-ray examination, and 
range of motion testing of the ankles was normal and a 
diagnosis of fracture to the left ankle without residuals was 
made.  The examiner also wrote that the objective data did 
not support a diagnosis for the right ankle at the time of 
the examination.  During the April 2006 hand examination the 
Veteran reported a history of crush injury to the right hand 
during military service.  He complained of right hand pain 
flareups with weather changes that occur about 20 days out of 
the month causing severe 7 out of 10 pain.  Physical 
examination, X-ray examination, and range of motion testing 
of the right hand and fingers were normal and a diagnosis of 
crush injury to the right hand without residuals was made.  


VA treatment records dated from February 2005 to August 2005 
are negative for a joint disorder involving the hands, legs, 
or feet.  Significantly, a September 2004 X-ray report of the 
left knee was normal.  

Based on the evidence above, the Board finds that the 
symptomatology for which the Veteran has complained has not 
resulted in a disability which can be said to have resulted 
in "objective indications of chronic disability" including 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification 
pursuant to 38 C.F.R. § 3.317(a)(2).  As such, the 
requirements for entitlement to service connection for an 
undiagnosed illness under 38 C.F.R. § 3.317 have not been 
met.

Service connection for a joint disorder involving the hands, 
legs, and feet is also not warranted on a direct basis.  
Significantly, there is no evidence of a diagnosis of a joint 
disorder in the claims folder.  The April and May 2006 VA 
examination reports are negative for a joint disorder.  The 
April 2006 joints and hands examiners specifically noted that 
there were no objective findings of a disorder involving the 
right hand and ankles on examination.  Also, there is no 
evidence of a diagnosis of a joint disorder in any of the 
Veteran's VA treatment records.  As above, current disability 
is required in order to establish service connection.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has a current 
joint disorder involving the hands, legs, and feet.  However, 
a diagnosis of a joint disorder is not capable of lay 
observation and requires medical expertise.  See Buchanan, 
451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the issues in which service connection has 
been granted, any error that may have been committed with 
respect to either the duty to notify or the duty to assist 
was harmless and will not be further discussed.  

With regard to the issues being denied, the RO provided the 
appellant pre-adjudication notice by letter dated in 
September 2004.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless for the issues in which service connection has been 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 
supra.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained all available service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA need not conduct a nexus opinion with respect to the 
respiratory disorder claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence of respiratory 
problems during military service and no competent evidence 
that suggests a causal link between the Veteran's current 
respiratory problems and any incident of active duty.  
Indeed, in view of the three year gap between the claimed 
disorder and an honorable period of active service, relating 
the Veteran's current mild restrictive lung disease to his 
service would be entirely speculative. Therefore, there is no 
duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

Service connection for cold weather injury of the bilateral 
hands and feet is granted.

Service connection for a neurological disorder resulting in 
tremors of the hands is denied.  

Service connection for a residuals of left leg fracture is 
denied.  

Service connection for hypertension is granted.  

Service connection for a residuals of a right hand injury is 
denied.  

Service connection for a respiratory disorder is denied.  

Service connection for an eye disorder is denied.  

Service connection for a joint disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


